01/26/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 21-0004


                                        PR 21-0004




IN RE THE PETITION OF
                                                                    ORDER
BRADY MINOW SMITH




       Brady Minow Sm i th has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since April 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuim2. Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the tirne Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this         day of January, 2021.

                                                  For the Court,




                                                                   Chie f Justice